IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30670
                         Summary Calendar




JANET WILLIAMS,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                         No. 00-CV-830-N
                       - - - - - - - - - -

                         January 11, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges:

PER CURIAM:*

     Janet Williams appeals the district court’s affirmance of the

Commissioner’s decision to deny Williams’s application for social

security disability insurance benefits.      Williams argues that

(1) the administrative law judge (“ALJ”) should have considered the

treating physician’s opinion under the six factors set forth in

Newton v. Apfel, 209 F.3d 448, 453 (5th Cir. 2000), and should have

requested supplemental information from the treating physician;

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 01-30670
                                     -2-

(2) the ALJ did not consider whether Williams could maintain

employment; and (3) the ALJ did not give proper consideration to

the side effects of Williams’s pain medication.

     Williams    argues      that   the     ALJ    failed   to     give   proper

consideration to the opinion of her treating physician, Joseph

Rauchwerk.      The   ALJ    gave   a   detailed    account   of    Rauchwerk’s

treatment of Williams.         The ALJ was not required to give a more

detailed analysis under Newton, because there was medical evidence

from two examining specialists that controverted the opinion of the

treating physician.         See Shave v. Apfel, 238 F.3d 592, 595 (5th

Cir. 2001); Newton, 209 F.3d at 453. Williams has not demonstrated

that the ALJ was required to request supplemental information from

the treating physician, because she has not demonstrated that

supplementation would have led to a different decision.                      See

Newton, 209 F.3d at 458 (holding that reversal appropriate only if

applicant shows prejudice).

     Williams argues that the ALJ should have considered not only

her ability to obtain employment, but also her ability to maintain

employment as required by Singletary v. Bowen, 798 F.2d 818, 822

(5th Cir. 1986)(medical evidence demonstrated that claimant suf-

fered from various mental disorders that prevented him from holding

a job). Even if it is presumed that Singletary applies to disabil-

ities other than mental impairments, Williams has not offered medi-

cal evidence that her condition would prevent her from maintaining

employment or functioning in the employment context.                See Single-




                                        2
                             No. 01-30670
                                  -3-

tary, 798 F.2d at 822 (inability to continue working must be sup-

ported by medical evidence).

     Williams    contends   that   the   ALJ    failed   to   give   proper

consideration to the side effects of Williams’s pain medication.

As reflected in the decision denying benefits, the ALJ considered

Williams’s testimony regarding the side effects but found her

subjective complaints to be credible only to the extent reflected

in the residual functional capacity.           See Crowley v. Apfel, 197

F.3d 194, 199 (5th Cir. 1999). The ALJ’s credibility determination

is accorded great deference.       Harrell v. Bowen, 862 F.2d 471, 480

(5th Cir. 1988).   Williams has failed to produce objective medical

evidence to support her subjective complaints regarding the side

effects of her pain medication.      See Anthony v. Sullivan, 954 F.2d

289, 296 (5th Cir. 1992); Selders v. Sullivan, 914 F.2d 614, 618

(5th Cir. 1990).

     AFFIRMED.




                                     3